UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

                                )
UNITED STATES OF AMERICA,       )
                                )
          v.                    ) Criminal Case No. 07-338 (EGS)
                                )
COLLEEN MCCAREY,                )
                                )
               Defendant.       )
                                )

                              ORDER

     For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

     ORDERED that Ms. McCarey’s motion to vacate, set aside, or

correct her sentence pursuant to 28 U.S.C. § 2255 is DENIED; it

is further

     ORDERED that the Clerk of Court is directed to close Civil

Case Number 16-2024.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          January 2, 2019